Citation Nr: 1129890	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  07-39 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for benign prostatic hypertension (BPH), to include a urinary condition and retention, secondary to service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 





INTRODUCTION

The Veteran had active military service from April 1968 to April 1970 and June 1976 to October 1983.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied entitlement to service connection for urinary retention and BPH as secondary to use of medications for service connected disabilities.  

The claim has been re-characterized to better comport to the evidence of record.

In October 2008, the Veteran withdrew his request for a Board hearing.  


FINDINGS OF FACT

1.  A preponderance of the competent evidence shows that the Veteran's episode of urinary retention in 2004 resolved prior to the pendency of his current service connection claim; the Veteran does not have a current urinary retention disability.   

2.  A preponderance of the competent evidence shows that the Veteran's current BPH, to include a urinary condition, was not caused or aggravated by a service-connected disability or treatment for a service connected disability.


CONCLUSION OF LAW

The criteria for service connection for BPH, to include a urinary condition and retention, secondary to a service connected disability, have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A September 2006 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  An adequate VA examination and opinion was provided in November 2009.  The Veteran has not specifically argued, and the record does not reflect, that this examination or opinion was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

The Veteran seeks service connection for BPH, including a urinary condition and retention.  He contends that hydroxizine was given to him before his urinary retention.  A VA doctor told him that it can cause retention and that he should not have been given the drug.  The Veteran further contends that codeine, acetaminophen, and hydroxyzine should not be given to patients with enlarged prostates.  

The Veteran is service connected for chronic low back pain, which is currently 40 percent disabling; ichthyosis vulgaris, which is currently 30 percent disabling;  osteoarthritic changes, left knee, which is currently 10 percent disabling; and chronic essential hypertension, which is currently 0 percent disabling.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability which is proximately due to and the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). Secondary service connection requires evidence of a connection to a service-connected disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  This includes situations where a service-connected condition has chronically-meaning permanently- aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA treatment records dated in November 2004 note that the Veteran had a history of urinary retention, and that a flexible cystourethroscopy procedure was performed.  The Veteran developed acute urinary retention and had 2.5 liters of urine during catheterization.  He reports that he recently took a lot of hydroxyzine for a chronic pruritic condition of his hands and feet and this may have been a contributing factor.  The treating physician noted that testing should be performed to determine where he has a true diabetic sensory neuropathic bladder, which is the etiology of his retention.  A November 2004 VA treatment record also notes that the Veteran was assessed with a urinary tract infection (UTI).  Additional November 2004 VA treatment records note that the Veteran was advised to stop taking hydroxizine because it can cause retention.  Finally, a February 2005 VA treatment record notes that the Veteran has recovered from his urinary retention.  

Service connection cannot be granted if there is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310.  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication.  See McLain v. Nicholson, 21 Vet. App. 319 (2007)  

The Veteran's current claim of service connection for urinary retention was received by the RO in June 2006.  There is, however, no medical evidence of record indicating that he has been diagnosed with, or treated for, urinary retention at any time during the pendency of his current service connection claim.  Regardless of the etiology of his urinary retention episode in 2004, service connection cannot be granted for it since it resolved prior to his current claim.  See Brammer, supra; McLain, supra.   

The competent evidence of record does show that the Veteran currently has BPH, to include a urinary condition.  A November 2006 VA treatment record notes that the Veteran has a neurogenic bladder.  An April 2007 VA treatment record notes that the Veteran has BPH.  A November 2009 VA examination report notes that the Veteran was given a diagnosis of BPH.  

A VA examination was conducted in November 2009.  The examiner noted a review of the Veteran's claim file.  The Veteran reported that he never had problems urinating while taking codeine, but was given hydroxyzine for itchy skin in 2004.  A review of VA medical records shows that urinary retention, urinary frequency, and dysuria was first described in November 2004.  Following testing the treating urologist concluded that the Veteran had bilobar occlusive prostatic hypertrophy and a patch of chronic inflammation of the bladder.  It was also noted that the Veteran was on hydroxyzine for his skin and it was thought it may contribute to the retention so it was stopped.  Over the next month his ability to urinate improved, but ever since then, the Veteran reported, he has had urinary urgency, hesitance, and intermittent stream.  Physical examination and laboratory testing were conducted.  

The examiner opined that the Veteran's urinary symptoms were not permenately aggravated by medicine used to treat his service connected disabilities.  There is no permanent residual urinary disability related to the medications.   The rationale for this opinion is that the episodes of urinary retention that the Veteran had in 2004 were likely contributed to by the treatment with hydroxyzine, Ultram, and possibly codeine.  However, he developed BPH unrelated to his service connected conditions, his diabetes was uncontrolled with blood sugars over 500, and he had a UTI.  All of this combined to likely contribute to the episode of urinary retention.  The medications of Ultram and hydroxyzine were discontinued, the bladder infection was treated, the BPH was treated, and the diabetes was brought under control and, per the Veteran's statements, his problem with urinary retention resolved in December 2004.  The urinary hesitancy, urgency, and other urinary symptoms he currently has are unrelated to the episode of urinary retention in 2004, other than the fact that the BPH is the underlying cause of both the 2004 retention and the current urinary symptoms.  The medication he has taken, or currently takes, for his service connected conditions does not cause BPH.  It is age and gender related.  

The Veteran submitted a print out from the National Institute of Health's website dated in October 2005, noting that before taking acetaminophen and codeine people with prostatic hypertrophy and urinary retention should tell their doctors.  He also submitted an October 2005 print out from the WebMD website noting that patients should check with their physician before taking hydroxyzine if they have blockage of the urinary bladder, enlarged prostate, or cannot empty their bladder.  

Generic texts, such as the ones offered, which do not address the facts of this particular Veteran's case, do not constitute competent medical evidence of causality.  See Sacks v. West, 11 Vet. App. 314 (1998).  Even accepting that these texts do indicate that those patients with BPH or urinary retention should talk to their doctors before taking hydroxyzine, acetaminophen, and codeine, they do not indicate that the Veteran's current BPH, to include a urinary condition, was caused or aggravated by the Veteran's use of these medications, and, as noted above, his urinary retention episode in 2004 resolved prior to the pendency of his current service connection claim.  Thus, these articles have no probative value.

The Veteran is competent to report those symptoms of BPH or a urinary condition such as frequent or infrequent urination, that require only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  He is not, however, competent to provide an opinion that medications used to treat his service connected disabilities cause or aggravate his BPH, to include a urinary condition and retention, as this is a matter for a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The November 2009 VA examiner's opinion clearly indicates that treatment for the Veteran's service connected disabilities does not cause or aggravate his current BPH, to include a urinary condition.  A competent medical expert makes this opinion and the Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Additionally, as noted above, the competent evidence of record clearly shows that the Veteran has not had urinary retention during the pendency of his service connection claim.  

The preponderance of the evidence is against the claimed BPH, to include a urinary condition and retention; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for benign prostatic hypertension (BPH), to include a urinary condition and retention, secondary to service connected disabilities, is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


